Case 6:18-cv-00358-ADA-JCM Document 28-3 Filed 06/14/19 Page 1 of 5




  EXHIBIT C
    Case 6:18-cv-00358-ADA-JCM Document 28-3 Filed 06/14/19 Page 2 of 5
Less Than 2 Years        500 – 999 Hours         $ 25.00

     3. Conditional Bonus Pay

Conditional Bonus Pay is any combination of bonus pay as provided by the company, but can
have conditions, stipulations and different terms.



        CONFIDENTIALITY, NONDISCLOSURE, NON-SOLICITATION, NON-
               COMPETITION, AND INVENTIONS AGREEMENT
In consideration of Employee's or Independent Contractor’s, whose name appears below, employment or
hire by Nixon Engineering, LLC (the “Company”), including the compensation to be paid to Employee/
Independent Contractor (employee and independent contractor are considered the same for the purposes of
this contract/agreement when either term is used herein), benefits made available, the cost of training, the
sharing of confidential information and the use of that information in the performance of Employee's job,
the reputation and goodwill of the Company as utilized by Employee in serving the customers, the mutual
promises herein contained, and other good and valuable consideration, the Company and Employee/
Independent Contractor agree as follows:
1.      CONFIDENTIALITY AND COMPETITIVE ACTIVITIES.
         (a) Confidentiality. Employee acknowledges and agrees the Company has provided to Employee
and/or will provide to Employee on an ongoing basis during the period of Employee's employment trade
secrets and other confidential matters of the Company and its customers, which matters include, but are not
limited to, information about costs, profits, markets, sales, computer programs and systems, trade secrets,
technologies, and other business ideas; pilot car processes; traffic control management, process and
procedures; records, customer lists, names, addresses, telephone numbers, and other pertinent information of
customers and/or potential customers; customer files, and customer account information; supplier lists and
plans for future developments; and information of any other kind not known within the Company’s industry
generally (hereinafter, collectively, "Confidential Matters"). Recognizing that the Company has provided
and will continue to provide such Confidential Matters to Employee, and recognizing further that Employee
cannot perform his or her job without such Confidential Matters, Employee agrees:
     (i) To keep secret all Confidential Matters of the Company, and not to disclose them to anyone outside
of the Company or its subsidiaries or affiliates, or otherwise use them or use Employee’s knowledge of them
for any purpose, either during or after Employee’s employment with the Company, except with the
Company's prior written consent; provided, however, that Employee may use the Confidential Matters for
the benefit of the Company to the extent such use is (1) in the ordinary course of the Company's business
and (2) as may be necessary to fulfill the responsibilities of Employee's position with the Company, and
     (ii) To deliver promptly to the Company at the termination of Employee’s employment with the
Company, or at any time the Company may request, all memoranda, notices, records, reports, hardware,
software, computer data, and other documents and things (and all copies thereof, in any storage media)
relating to the business of the Company, including, but not limited to, Confidential Matters, which
Employee may then possess or have under Employee’s control.
Notwithstanding any of the foregoing, the term "Confidential Matters" does not include information that (1)
Employee is compelled to disclose by judicial or administrative process, or (2) is or becomes generally
available to the public other than as a result of any disclosure by Employee.
        (b) Prior Information and Agreements. Employee represents and warrants to the Company that
Employee has not entered into any agreement that restricts, limits or prevents Employee from performing
services for the Company. Employee will not use any confidential information or intellectual property of
any former employer or other third party in connection with Employee’s work for the Company without the
prior written authorization of the Company and such former employer or other third party.
          (c) Work for Hire. For purposes of this Agreement, the term “Contract Works” shall mean all
drawings, plans, reports, designs, specifications, computer software, and other works of authorship created
by Employee, either alone or in cooperation with others, during the term of employment with the Company
that (i) are created during the performance of Employee’s duties and responsibilities to the Company, (ii)




                                                                                                               3643
relate Case
       to the 6:18-cv-00358-ADA-JCM
                Company’s business, or (iii) areDocument        28-3
                                                     created using the Filed  06/14/19
                                                                        Company’s    funds, Page     3 of
                                                                                            facilities,   5
                                                                                                        resources,
personnel, equipment, materials or information. Without limiting any of the Company’s rights under the
law, all right, title and interest in and to the Contract Works and all copyrights therein throughout the world
shall be and remain the sole property of the Company, and the Contract Works shall be considered a “work
made for hire” within the meaning of the copyright laws of the United States to the fullest extent allowed by
law. To the extent any such Contract Works may not qualify as a work made for hire, Employee hereby
assigns to Company all right, title, and interest in and to such Contract Works and all copyrights therein
throughout the world. Employee understands that the Contract Works may be modified or altered and
expressly waives any rights of attribution or integrity or other rights in the nature of moral rights (droit
morale) for all uses of the Works.
        (d) Inventions During Employment and/or as Independent Contractor, as terms are treated the same
regardless of whether hired as an employee or an independent contractor. Any ideas, designs, discoveries,
inventions, improvements, or developments, whether patentable or unpatentable, made, conceived, or
reduced to practice by Employee, either alone or in cooperation with others, during the term of employment
with the Company that (i) are made, conceived, or reduced to practice during the performance of
Employee’s duties and responsibilities to the Company, (ii) relate to the Company’s business, or (iii) are
made, conceived, or reduced to practice using the Company’s funds, facilities, resources, personnel,
equipment, materials or information (collectively, “Inventions”) shall be and remain the sole and exclusive
proprietary property of the Company.
         (e) Assignment and Cooperation. Employee hereby grants, sells, assigns, and conveys to the
Company all right, title, and interest in and to the Contract Works, Inventions, and all tangible and intangible
property rights relating to or arising out of the Contract Works and Inventions, including, without limitation,
any and all copyright, patent, trade secret, trademark, and other intellectual property rights throughout the
world. Employee will keep accurate records of and promptly disclose to Company all Contract Works and
Inventions, and Employee will cooperate with Company to seek appropriate copyright, patent, and other
forms of protection for the Contract Works and Inventions as requested by the Company. Employee agrees
to execute and deliver all documents reasonably requested by the Company to perfect and establish the
Company's rights and interests of ownership in the Contract Works and Inventions, including without
limitation inventor’s declarations and recordable forms of assignment.
         (f) Relationship with Customers and Suppliers. Employee agrees that during the period of
Employee’s employment by the Company and for a period of two (2) years thereafter (hereinafter the
"Protected Period"), except where such actions are taken within the course and scope of Employee’s
employment with the Company, Employee will not, directly or indirectly, individually, on Employee’s own
behalf or on behalf of another or through a corporate or other business entity, (i) contact or otherwise
communicate with any customer on whom Employee called, with whom Employee communicated and/or
as to whom Employee provided any services or reviewed any information as a result of Employee’s
employment with the Company within the preceding twelve months or, where Employee’s employment
with the Company has terminated, in the twelve months prior to the date his employment with the Company
terminated (hereinafter, a “Protected Customer”); or (ii) influence or attempt to influence any Protected
Customer to divert its business to any individual, partnership, firm, corporation or other entity then in
competition with the business of the Company or any subsidiary or affiliate of the Company; provided,
however, that these prohibitions shall not apply to general advertisements in newspapers or other widely
distributed publications, media, or mail, including Internet websites. Furthermore, during the Protected
Period, except in the performance of Employee’s duties as an employee of the Company, Employee shall
not make any public statement or announcement or permit anyone to make any public statement or
announcement that Employee is or was formerly employed by the Company where such public statement
or announcement relates in any way to or arises from the actual or prospective provision of goods or
services in competition with the Company; provided, however, that these prohibitions shall not apply to
Employee’s identification of his or her employment with the Company on any resume or job application
directed to and made available solely to a prospective employer, in any application for a loan or other related
documents or where otherwise approved by the Company in writing. Finally, Employee agrees that during
the Protected Period, Employee will not influence or attempt to influence, directly or indirectly, suppliers of
the Company not to do business with the Company.
         (g) Soliciting Employees. Employee agrees that during the Protected Period, except where such
actions are taken within the course and scope of Employee’s employment with the Company, he will not
directly or indirectly contact for the purpose of soliciting employment, or solicit, employ or otherwise
engage any Employees of the Company to leave his/her employment with the Company to work for any
business, individual, company, firm, corporation, or other entity. For purposes of this section, “Employees
of the Company” shall include those individuals who have been retained by the Company as an employee,
consultant or contractor to provide services on behalf of the Company within the preceding twelve months
or, where Employee’s employment with the Company has terminated, in the twelve months prior to the date
his or her employment with the Company terminated.




                                                                                                                     3743
       Case    6:18-cv-00358-ADA-JCM
         (h) Competitive                         Document
                            Activities. It is understood       28-3 that
                                                         and agreed     Filed
                                                                           as a06/14/19
                                                                                result of hisPage
                                                                                             or her 4employment
                                                                                                      of 5
with the Company, Employee will be placed in a close business and personal relationship with the
customers of the Company and that such relationship will develop through Employee’s knowledge and use
of the Company’s Confidential Matters. To further ensure the confidentiality of the Company's Confidential
Matters, during the Protected Period, Employee shall not directly or indirectly (whether for compensation or
otherwise), alone or as a partner, associate, agent, principal, trustee, consultant, co-venturer, creditor, owner
(excepting not more than 1% stockholdings for investment purposes in securities of publicly held and traded
companies), representative, or in any other capacity, engage in, take any action constituting or in furtherance
of, participate with or become interested in or associated with any person, firm, partnership, corporation or
other entity operating within the State of Texas which is then in, or has expressed to Employee the
possibility of entering into, competition with the Company.
        (i) Tolling of Term. Employee agrees that the periods of time during which Employee is prohibited
from engaging in such business practices pursuant to this Section 1 shall be extended by any length of time
during which Employee is in breach of any of such covenants.
        (j) Reasonable Covenants. Employee and the Company agree that the foregoing covenants are
appropriate and reasonable when considered in light of the nature and extent of the business conducted by
the Company. Should a court of competent jurisdiction determine that the scope of the covenants contained
in this Agreement exceed the maximum restrictiveness deemed reasonable and enforceable, the parties
intend a court of competent jurisdiction should reform, modify and enforce the provision to such narrower
scope as it determines to be reasonable and enforceable under the circumstances existing at that time.
         (k) Remedies for Breach. If Employee commits a breach, or threatens to commit a breach, of any
of the provisions of this Agreement, the Company shall have the following rights and remedies, in addition
to any others, each of which shall be independent of the other and severally enforceable:
     (i) The right to have the provisions of this Agreement specifically enforced by any court having equity
jurisdiction without the necessity of filing a bond, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to the Company and that money damages will not provide an
adequate remedy to them; and
    (ii) The right and remedy to require Employee to account for and pay over to the Company all
compensation, profits, monies, accruals, increments or other benefits (hereinafter collectively the "Benefits")
derived or received, directly or indirectly, by Employee as a result of any transactions constituting a breach
of any of the provisions of this Agreement, Employee hereby agreeing to account for and pay over the
Benefits to the Company.
Employee agrees that the existence of any claim or cause of action by Employee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of the covenants in this Section 1.
        (l) Successors and Assigns. Employee’s rights and obligations under this Agreement cannot be
assigned by Employee without the express written consent of the Company, which consent shall be given or
withheld within the sole discretion of the Company.
         (m) Publication To Third Parties: Employee agrees that during the Protected Period, Employee
shall inform any individual or entity that is engaged in a business that is in competition with the Company
and with which Employee may seek to enter into a business relationship (whether as an owner, employee,
independent contractor or otherwise) of Employee’s contractual obligations under this Agreement.
Additionally, during that same period of time, Employee will provide written notice to the Company of the
name of any individual or entity with whom/which he or she may seek to establish, or may subsequently
establish, such a relationship, the address and phone number at which such individual or entity can be
contacted and, in the event that such employment or relationship is with an entity, the identity of Employee’s
supervisor or principal contact, which notice must be provided not later than fourteen (14) calendar days
following the date that Employee first communicates with such individual or entity regarding the possibility
of such a relationship. Employee further agrees that the Company shall have the right to provide a copy of
the provisions of Section 1 to any third party with whom Employee may seek to enter into, or may
subsequently enter into, a relationship in order to assure that the Company’s rights under this Agreement are
adequately protected.
2.      2. ARBITRATION; WAIVER OF TRIAL BY JURY.
         (a) The parties agree that they may request from the other party a request that all disputes,
controversies, or claims between them arising out of or relating to this Agreement, any other agreement
relating hereto or otherwise arising out of or relating to the employment relationship of Employee with the




                                                                                                                    3843
CompanyCase    6:18-cv-00358-ADA-JCM
            or the                              Document
                   termination of same, including,              28-3
                                                   but not limited       Filed of
                                                                    to, claims 06/14/19     Page
                                                                                  discrimination,   5 of 5 and
                                                                                                  harassment
retaliation, can be submitted to, and determined by, binding arbitration. Such arbitration shall be conducted
before a single arbitrator pursuant to the Employment Arbitration Rules and Mediation Procedures then in
effect of the American Arbitration Association, except to the extent such rules are inconsistent with this
Agreement. Exclusive venue for such arbitration shall be in Bastrop, Bastrop County, Texas. The arbitrator
shall apply the laws of the State of Texas (without regard to conflict of law rules) in determining the
substance of the dispute, controversy, or claim, and shall decide the same in accordance with applicable
usages and terms of trade. The arbitrator shall have the authority to fashion any award and remedy available
under the law governing the claims involved. The prevailing party in any such arbitration shall be entitled to
recover its reasonable attorneys' fees, costs, and expenses incurred in connection with the arbitration as
determined by the arbitrator where such an award would be permitted under the law governing the claims
involved. Any award pursuant to such arbitration shall be final and binding upon the parties, and judgment
on the award may be entered in any federal or state court having jurisdiction. These arbitration provisions
shall survive the termination of this Agreement. Furthermore, the agreement to arbitrate claims shall not
prevent the Company from seeking a temporary restraining order or temporary or preliminary injunctive
relief from a court of competent jurisdiction to protect its rights hereunder. If the Company seeks injunctive
relief, such action shall not constitute a waiver of the provisions of this agreement to arbitrate, which shall
continue to govern any and every dispute between the parties including, without limitation, the right of
damages, permanent injunctive relief, and any other remedy at law or in equity. Either party can deny the
other party’s request for arbitration.
        (b) By execution of this Agreement, each of the parties hereto acknowledges and agrees that such
party has had an opportunity to consult with legal counsel and that such party knowingly and voluntarily
waives any right to a trial by jury of any dispute pertaining to or relating in any way to the subject of this
Agreement, the provisions of any federal, state, or local law, regulation, or ordinance notwithstanding.
3.       RELIANCE AND ENTIRE AGREEMENT. Employee understands that the Company is relying
on the above representations, warranties and agreements in affording or continuing employment, and that
this Agreement includes the entire understanding between Employee and the Company on the subject
matter contained in it and may not be changed except in writing by Employee and by a duly authorized
officer of the Company.
4.        MISCELLANEOUS. This Agreement, the construction of its terms, and the interpretation of the
parties’ rights and duties shall be governed by and construed according to the laws of the State of Texas, and
venue for any proceeding related hereto shall be proper and irrevocably set in Bastrop, Bastrop County,
Texas.
5.      NATURE OF EMPLOYMENT. Employee understands that this Agreement is not and shall not be
construed to create any contract of employment, express or implied. This Agreement in no way modifies
the “at-will” nature of Employee’s employment with the Company, which permits Employee and/or the
Company to terminate the relationship at any time and for any reason.


Employees must sign the “Statement of Employee” prior to any employment. See the Exhibit
attached hereto and made a part hereof for all purposes, and/or sign the same “Statement of
Employee” online form on Company Website.


Contact Data for:


Human Resources Department
P.O. Box 1090, Bastrop, Texas 78602; or
Human Resources Ticket on Company Software
(844) 446-5841

Fleet Manager
P.O. Box 1090, Bastrop, Texas 78602; or
Ticket on Company Software; or




                                                                                                                  3943
